NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LEONARDO SOTO MENDOZA,                          No.    16-70462

                Petitioner,                     Agency No. A200-700-450

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Leonardo Soto Mendoza, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) denial of his motion for administrative closure. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo due process claims.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 889 (9th Cir. 2018). We deny the

petition for review.

      Although the IJ failed to explain his reasons for denying Soto Mendoza’s

motion for administrative closure, the BIA reviewed the motion on appeal and

sufficiently explained its reasons for denying under the factors applicable at the

time of the agency’s final decision. See Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir.

1995) (“Any error committed by the IJ will be rendered harmless by the [BIA’s]

application of the correct legal standard.”); Gonzalez-Caraveo, 882 F.3d at 891.

Accordingly, Soto Mendoza’s due process contention fails. See Lata v. INS, 204
F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial prejudice to

prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                   16-70462